DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because text in the drawings is too small and/or illegible due to shading. See 37 CFR 1.84(p)(3). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5 and 6 recite “about 6 to about 10 nucleotides”.
Claim 11 recites “about 23°C to about 52°C”.
Claim 12 recites “about 40°C to about 60°C”.
Claim 13 recites “about 95°C”.
Claim 14 recites “about 4°C to about 55°C”.
Claim 15 recites “about 60°C to about 72°C”.
Claim 16 recites “about 95°C”.
Claim 17 recites “about 18 to about 22 nucleotides”.
Claim 18 recites “about 20 nucleotides”.
Claim 23 recites “about 6 to about 8 nucleotides”.
The term “about” in these claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As all claims either are or depend from one of these claims, all claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (Journal of Virology 89(10):5340-5349 (2015)) in view of Polansky (US 2004/0023207). It is noted the inventor is listed as an author on this 2015 article.
Ng disclosed a process for identifying viruses. The process involved performing reverse transcription (using a reverse transcriptase) with a primer called N1, which had the sequence CCTTGAAGGCGGACTGTGAGNNNNNNNN. Following second strand synthesis (using Klenow polymerase), the double-stranded cDNA was amplified by PCR with AmpliTaq Gold (a hot-start PCR polymerase) using another primer that was “the same as that described above but without the 8 Ns”. Page 5341, left column, last paragraph entitled “Viral metagenomics”. These primers are identical to SEQ ID NOs 1 and 2 of claim 25. Both the reverse transcription, Klenow reaction, and PCR would have required dNTPs.
Ng did not disclose putting these primers, polymerases, and dNTPs into a “kit”.
Polansky disclosed (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to package the reagents of Ng into a kit to obtain the benefits of kits noted by Polansky.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (Journal of Virology 89(10):5340-5349 (2015)) in view of Polansky (US 2004/0023207) as applied to claims 23-25 above, and further in view of Lebedev et al (Nucleic Acids Research 36(20) e131 (2008), IDS reference).
The teachings of Ng and Polansky have been discussed. Neither reference disclosed primers comprising the thermolabile modifications recited in claims 26 and 27.
Lebedev disclosed (Abstract): “Herein we present a novel Hot Start activation approach in PCR where primers contain one or two thermolabile, 4-oxo-1-pentyl (OXP) phosphotriester (PTE) modification groups at the 3’-terminal and 3’-penultimate internucleotide linkages.” Lebedev also disclosed that “significant improvement was observed in the specificity and efficiency of nucleic acid target amplification” when using these primers (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the primer used by Ng for the PCR step according to the modifications proposed by Lebedev in order to achieve “significant improvement…in the specificity and efficiency of nucleic acid target amplification”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637